DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims and Remarks filed on September 6, 2022 is /are acknowledged. 
2.2.	Claims 7-8, 12, 15, 17, 24, 29 and 30 have been canceled. Claims 9 – 11, 13-14,16, 18-23 and 25-28 have been withdrawn. Claims 1-6 are active.
2.3.	Claim 1 and 3 have been amended by introducing new limitation with respect to presence residue of end groups and by specifying that "a polydispersity index ( Dm) is from about 1.1 to about 1.9." Support for this amendment has been found in Applicant's Specification as indicated by Applicant (see Remarks). Therefore, no New Matter has been added with instant Amendment.  
2.4.	It is noted that scope of Claims 1-6 has been changed by the instant amendment to Claim 1. Consequently, New grounds of Rejection are introduced as explained below.  Accordingly, it is appropriate to make instant Action Final.
Claim Interpretation
3.	It is noted that Applicant's uses term " about". However, Applicant's Specification is silent regarding scope of this term: for example, about means variation by 10% or 20% of nominal value as claimed. Therefore, it would be understood that any value which are  reasonably close to nominal value, for example variation of 20 %, will read on value claimed by Applicant. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al ( US 2008/0004368)  in view of  Sisson et al: " The contemporary role of ε-caprolactone chemistry to create advanced polymer architectures.", 2013 – article of Record.
4.1.	Regarding applicant's Claims 1- 6  Wang disclosed block copolymer of PPF-co-PCL ( poly(propylene fumarate) and poly(ε-caprolactone) – see Abstract). Note that 
 block copolymer may have Mn (number average molecular weight) of 5000 Da or greater( see [0026]) with specific examples ( see Table 2) of block copolymers having Mn ( cumulative between PF segment and PCL segment) up to 18000 Da. Same table indicated that polydispersity index ( Dm ) in  similar range, wherein specific copolymers have Dm is about  – see for example Table 2, Data for  Copolymer 14 and 16, wherein Dm is about 2.1 and 2.01 for or PCL segment and about 1.7 for PPF segment. Therefore, Dm of copolymers disclosed by Wang read on limitation for Dm of Claim 1 due to presence term " about' because  end point "  about 1.9 "  encompasses points up to 10-20 % more that 1.9 – this translates to  range from 1.9 to 2.28. In addition note that point 2.01 disclosed by Wang is reasonably close to point " about 1.9" due to variation and experimental in methods for measuring this parameter.
4.2.	As discussed above, Wang disclosed same basic block copolymer PPF-co-PCL which comprises  polylactone segment and poly( propylene fumarate) segments, but silent with respect to specific terminal (end) group as propargyl groups attached to PCL segment. However, it is well known that propargyl terminal group can be used for further modification of block copolymers comprising PCL segment.
4.3.	Sisson teaches that PCL can be functionalized with several functional terminal groups , including Propargyl group ( see page 4334- 3. Recent advances in e-caprolactone derived polymer architectures and  3.2.1. Synthetic block copolymers, page 4337, and   Scheme 5 on page 4338) in order to introduce reactive functionality, which can be used to create different polymeric architectures and/or crosslinking block-copolymers.
	Therefore, it would be obvious to one of ordinary skill in the art to introduced terminal reactive functionalized propargyl group into PCL segment of block-copolymer disclosed by Wang in order to obtained grafted or crosslinked block-copolymer per guidance provided by Sisson.
4.4.	Regarding Claims 5 and 6 see Wang Table 1, wherein Data for presence of PCL segment in block-copolymer varies from about 30 wt% to about 90 wt%  and overall molecular weight of block-copolymer can be in range up to approximately 50,000 
	Therefore, as explained above, Wang combined with Sisson rendered obvious Applicant's claimed subject matter as claimed in Claims 1-6.                                                                                                                   Response to Arguments
5.	Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive.
6.1.	It is noted that Applicant's arguments based on following statements
a)	"...  none of the copolymers in Wang had a polydispersity index Dm  "from
about 1.1 to about 1.9," as recited in claim 1, as amended". In response for this argument note that due to presence of term " about" several exemplified block-copolymers of Wang  have Dm which is reasonably close and for this reason read on high end of Dm as explained above ( see paragraph 3)- for example value of Dm as 2.1 or 2.01 are  definitely read on the point " about 1.9". In addition, note that it is well established in the art " a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
b)	Regarding Sisson Applicant stated" ..while Sisson does teach a polylactone comprising the residue of an initiating alcohol, one of ordinary skills in the art would not be inclined to modify the block copolymer of Wang to include the polylactone of Sisson. One of ordinary skill in the an would recognize that the methods taught by Wang result in substantial transesterification, and Wang's assertions notwithstanding, the reaction shown in Scheme 1 of Wang would not produce the diblock copolymer shown.... The great variation (2.04--- 4.07) in the polydispersity index (Dm) for the copolymers of Wang (see Table 1, above) is indicative of such transesterification. (See also, Wang , FIG. 2). This is at least one of the reasons why Applicant does not use this method."
	In response for this argument is note that majority of exemplified block copolymers of Wang have Dm in range from 2.01 to 2.3. This range is similar to range initially claimed by Applicant (Dm =2.3 at end point) and rest of the Dm values read on end point " about 1.9".  In addition it is noted that Applicant's claimed range for Dm is  also broad:  from 1.1 to 1.9 – variation about 50 %. In addition note that Claim 1 does not required that functional groups will be present in any specific number of block copolymers. Therefore, even if transesterification will occur, it would be reasonable to  expect that not all functional end groups of Sisson will be replaced and some block copolymers would have end functional groups, until unexpected results to the contrary can be shown. However, one of ordinary skill in the art can easily  optimized  molar ratio of PCL and PPF in order to limit degree of transesterification of all end groups.
	At least for reasons above, the Rejection over Wang and Sisson is maintained and made Final. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763